Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser (US 2724106 A) in view of Wili (GB 2144850 A).

Regarding Claim 32, Fraser teaches a device for detecting presence of ice in an airstream (“The invention relates to an icing detector for detecting icing conditions in an airstream such 'as flows about an aircraft in flight.”, Col. 1 lines 15-17), the device comprising:
-a housing defining a first chamber (Fig. 18 element 96) having at least one inlet opening (Fig. 18
element 94) on a front housing wall facing the airstream, and at least one outlet opening (Fig. 18 element 95), smaller than the at least one inlet opening;
- said first chamber being configured for coupling to at least air one pressure sensor to provide
fluid communication with said first chamber for detecting at least pressure changes in said first chamber
responsive to ice accretion on said at least one inlet opening (Fig. 18 element 94);
Fraser fails to teach the at least one inlet aperture being in the form of at least one slit, the at
least one slit being at least partially vertical with respect to facing airstream.
	However, Wili teaches the at least one inlet aperture being in the form of at least one slit,
the at least one slit being at least partially vertical with respect to facing airstream “According to another aspect of the invention there is provided as sampling apparatus comprising a housing, means for continuously drawing air from the housing, an air inlet slit for admitting air in a vertical direction into the housing, Page 1 lines 35-37; Fig. 5 element 15).
	Fraser and Wili are considered analogous to the claimed invention as they are in the same field of sampling air. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlet aperture of Fraser to be in the form of a slit as disclosed by the air inlet of Wili. Doing so would spread the air out to the intended surfaces.

Regarding Claim 33, Fraser and Wili teach the limitations set forth in Claim 32.
	Wili further discloses each said slit is in the form of a rectangular slit having a length
dimension and a width dimension, the length dimension being greater than the width dimension (Fig. 5 element 15).

Regarding Claim 34, Fraser and Wili teach the limitations set forth in Claim 33.
	Wili further discloses wherein the length dimension is at least partially vertical with respect to facing airstream (Fig. 5 element 15). 
	It is noted that the claim states that only one of the limitations stated must be true to meet the
claim.

Response to Arguments
Applicant's arguments regarding Claim 32 filed 09/22/2022 have been fully considered but they are not persuasive. Applicant states that the prior art of record fails to disclose the limitations of Claim 32 due to the intended purpose of inlet slit. As an apparatus claim, the limitations of Claim 32 are disclosed in the prior art. The icing detector of Fraser comprises an air inlet and it would have been obvious to someone of ordinary skill in the art to have modified the inlet to be in the form of a slit. Doing so would allow for the inward air to be better spread out on a surface if required. Applicant’s arguments regarding Fraser and Wili not being analogous, the examiner respectfully disagrees. Fraser discloses an icing detector while Wili discloses a device that samples air using an air inlet. Both pieces of prior art are analogous as they disclose an apparatus in the field of air sampling. Icing detectors use air samples to detect icing conditions.



Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1-7, 20, 26-28 allowable. Reasons for Independent Claim 1 allowability stated in previous action.

Regarding Claim 31, there is no prior art nor reasons to modify any prior art to have the device configured for being operatively coupled to at least one electromagnetic (EM) laser system that is configured for transmitting EM laser energy to said first chamber via, said EM laser energy being configured for melting ice that may accrete on said front wall, especially the at least one inlet opening. The limitations stated along with the other limitations of the independent claim give reason for allowance.

Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding Claim 44, there is no prior art nor reasons to modify any prior art to have the at least one outlet aperture includes a surface tension breaker in the form of a mechanical stop; the at least one aperture comprising an outlet edge, and wherein said mechanical stop projects aft of the outlet edge. The limitations stated along with the other limitations of the independent claim give reason for allowance. Claims 46 and 50 are allowable as being dependent on Claim 44.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644